Citation Nr: 0311604	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to January 
1976.  

The issue on appeal was originally before the Board in 
December 1998 at which time the claim was denied.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (the Court), which vacated the 
Board's denial of service connection for PTSD in October 
2000.  The issue was back before the Board in July 2001 at 
which time it was remanded for additional evidentiary 
development.  

REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary as in the 
present case, the proper course of action is to remand the 
matter to the RO.  

In September 2001, the RO requested the veteran to supply 
information which was to be used in an attempt to verify the 
in-service stressors through official sources.  The veteran 
did not reply to this request.  In January 2003, the Board 
contacted the U.S. Armed Services Center for Research of Unit 
Records in an attempt to verify the in-service stressors.  In 
April 2002, the U.S. Armed Services Center for Research of 
Unit Records reported that it was unable to verify the 
veteran's alleged in-service stressors due to a lack of 
specific information.  

The veteran's representative has objected to the Board's 
attempt to develop evidence relating to the stressors, and 
his objections in this regard are now supported to some 
extent by the recent holding of the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) as noted 
above.  Accordingly, additional action by the RO in this 
regard appears to be necessary.

The veteran's representative also argues that the RO has 
failed to furnish the veteran with notice of the evidence 
necessary to substantiate his claim under 38 U.S.C.A. 
§ 5103(a) (2002).  The Board notes a September 2001 RO letter 
to the veteran which appears to provide such notice to the 
veteran.  Nevertheless, in view of the need to remand the 
case to the RO for additional action as outlined above, 
additional notice to the veteran pursuant to 38 U.S.C.A. 
§ 5103(a) (2002) in response to the representative's express 
request would appear to be appropriate.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements contained 38 U.S.C.A. 
§ 5103(a) (West 2002) are fully complied 
with and satisfied.  A copy of this 
notification should be associated with 
the claims file. 

2.  The RO should contact the veteran and 
request that he furnish a complete, 
detailed description of all in-service 
stressors.  He should provide the dates 
and places of his military assignments, 
his specific duties at each location, and 
the events or experiences he found the 
most upsetting.  He should also be asked 
to describe the events in detail, 
including the date (within 60 days), 
place, and the names of other persons 
involved.  He should provide as much 
detail as possible regarding the 
following reported stressors:  

a) An incident where East German 
troops shot someone who was trying 
to escape from East Germany;
b)  An incident where a women trying 
to escape from East Germany was 
blown up by a land mine;
c)  An incident where a 
serviceperson was thrown out of a 
second story window of a barracks; 
and
d) An incident where a serviceperson 
in the veteran's unit hung himself 
or was hanged.  

3.  If the veteran furnishes additional 
information pursuant to the request set 
forth in paragraph 2 above, then the RO 
should submit any pertinent information 
supplied by the veteran to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR).  The RO 
should ask the USASCRUR to provide 
supporting evidence of any of the claimed 
stressors.  

4.  If and only if the above-requested 
development results in credible 
supporting evidence of any of the claimed 
stressors, the veteran should be provided 
a psychiatric examination by a board of 
two psychiatrists, if possible, in order 
to determine whether he has PTSD based 
solely on the verified in-service 
stressor or stressors.  The examiner(s) 
should clearly be informed of which 
stressor(s) has/have been verified.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological tests, 
that are deemed necessary for an accurate 
assessment.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record and readjudicate the 
issue of entitlement to service 
connection for PTSD, in light of all 
pertinent laws and regulations as well as 
pertinent Court decisions.  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




